Fuller, J.
This case originated and was first tried in justice court, resulting in a judgment for plaintiff, upon a claim of $20, which was the agreed monthly rental for a house of plaintiff which the defendant occupied under a lease. The defendant appealed to the county court upon questions of both law and fact, and a trial there resulted in a verdict in plaintiff’s favor, and against the defendant for the full amount claimed. From said judgment, and from an order overruling a motion for a new trial, this appeal was taken.
It is argued by counsel for appellant that his motion to dismiss the action, made in the court below, upon the ground that no valid judgment was ever entered in justice court, ought to have been sustained. The record in justice court, which fully specifies the nature of the claim, contains, over the certificate of the justice, a transcript of his docket, which enumerates all essential jurisdictional facts, and concludes with the following recital: “After hearing the evidence and law, judgment was given for plaintiff for $20 against Charles ¿archer, and costs, $13.50, making in all $33.50. Notice of an appeal was given by Frank McLaughlin, attorney for Charles Karcher. John Stan-nus, Justice of the Peace.” “A judgment is the final determination of the rights of the parties in an action. ’’ Comp. Laws, .§ 5024. In the foregoing decision of the justice, the law was applied to all litigated facts; the aggregate amount to which plaintiff was entitled, including the item of costs, was ascertained; and the rights of the parties were fully determined by the entry of a final judgment which, though informal and subject to adverse criticism, is sufficient to support an execution, or constitute a bar to another suit upon the same cause of action. In our opinion the instrument is a final judgment, within the statutory definition.
*556It appears, from the evidence that appellant and his family-had for more than three years continuously occupied the house in question under a verbal lease from month to month, and, although he testified that he stated to respondent late in the month of May, 1894, that he “guessed he would have to give up the house,” no notice sufficient to terminate the lease was given until the 5th day of the following month. As the rent accrued and became payable monthly, and appellant’s personal effects remained in the house, which his wife continued to occupy as her residence during the entire month of July, the lease, by operation of law, was renewed on the 1st day of that month, and became binding upon both landlord and tenant, five days before the expiration of the time for which appellant was bound to give notice, under Sec. 3742 of the Compiled Laws, in order to terminate the lease. Our view of the case renders a consideration of other questions discussed in the briefs of counsel unnecessary. The judgment is affirmed.